 I wish to congratulate you. Sir, on your unanimous election as President of the General Assembly at its forty-first session. This was a wise choice and represents a tribute by the international community to you. and to the noble people of Bangladesh.
At the same time I wish to express the deep gratitude of my country to the Secretary-General, Mr. Perez de Cuellar, for the sincere and effective way in which he has shown his concern about and understanding of the difficult situation in Bolivia. This is evidence of the outstanding human qualities and high degree of responsiveness of the holder of the highest executive position in the world Organization.
I also wish to point out the fruitful work done by Ambassador Jaime de Pinies as President of the General Assembly at its fortieth session.
In celebrating the International Year of Peace my Government joins all the other nations of the world in striving to promote and consolidate international peace and security.
The expansion of nuclear and conventional arsenals and the improvement of the technologies of death presents a monstrous and terrible threat, that is becoming increasingly dangerous to world peace, and inimical to the urgent development needs of the countries located in the hemisphere of backwardness.
The waste of the resources that we need for the economic and social development of most of mankind is constantly growing. Aware of that, Bolivia firmly supports all disarmament initiatives aimed at preserving international peace
and security, and it urges the world Powers to do everything they can to maintain dialog and creative thinking that could lead to general and complete disarmament under effective international control.
We also support the strengthening and consolidation of a new international global order of peace and well being for all the peoples of the world, an order in which the goal of international social justice is an attainable goal and not merely a Utopian dream.
The world economic situation has resulted in the loss of substantial resources that could have been used in the development of third-world countries, which are sinking to the ground under the heavy burden of foreign debt, which has reached insupportable levels. The economic recession that has resulted from the extreme austerity measures many of our Governments have had to adopt has widened the enormous gap that separates us from the industrial countries in world economic relations. Furthermore, external debt is more than a financial matter; it is above all an ethical and political question.
It has been recognized that there is an imperative need to adopt urgent measures to bring about new forms of coexistence and world economic relationships. We must demand that responsibility be shared by debtors and creditors, and that there be fairness and symmetry in bearing the cost of economic adjustments within a global framework in order to bring about the revitalization of the process of effective and continuous development in our countries. However, ironic as it may seem, despite all our hopes we see economic chauvinism and protectionism in world trade taking a stronger hold.
The Republic of Bolivia wishes to take this opportunity to reaffirm its commitment to the principles of the Charter, which are fundamental to the defense of national sovereignty and the right of self-determination in the context of a world of peace and security. Unfortunately those principles are constantly being violated as international laws are flouted.
The predominance of power for power's sake is reckless and yet prevails, and the ethical principles which make peace the very essence of civilized life become ever more distant.
In Central America we must put an end to courteous rhetoric on the part of leaders who talk while people are dying and while the economic future of Salvadorians and Nicaraguans is being dealt a crushing blow. He are treading a dangerous path where lack of feeling and callousness put the whole human race to shame.
My Government considers that peace alternatives must be strengthened. It supports the action of the Contadora Group and the Support Group since this is what Latin America wants in order to find a peaceful and lasting solution in the region. But this solution must come here and now. The main characters in this tragedy must sit together and unilaterally negotiate without entering into ideological confrontation and motivated solely by a love of peace.
Developments in the Middle East are another intolerable disgrace. Bolivia, while maintaining its principled position in favor of the full exercise of sovereignty and self-determination of peoples, reiterates its support for resolutions adopted by the Security Council and the General Assembly on the right of the Palestinian people to self-determination and independence. Nevertheless, this does not imply disregard for the State of Israel, which must have secure and recognized boundaries in the international context.
He wish to highlight the intensive work done by united Nations bodies in seeking peaceful and definitive solutions, which must be coraplied with by the opposing States.
Bolivia also wishes to urge Iran and Iraq to end the military conflagration which has been dragging on since 1980 and which has only brought about serious economic losses and unspeakable human tragedy in both countries.
Another problem which is cause for concern at the international level is the tense situation in the Mediterranean. Despite the Secretary-General's efforts to find a solution through dialog between the parties to the conflict, he has so far not succeeded. On this question the Government of Bolivia recognizes only the legally established Government in Cyprus and reaffirms its respect for that country's sovereignty, independence and territorial integrity.
The tragic situations in Kampuchea and Afghanistan offer sorry proof of irrationality and insensibility on an international scale, with serious implications for peace and stability on the Asian continent. The United Nations must therefore further endeavor to bring about a permanent settlement of disputes and a zone of security in these regions.
My Government is opposed to foreign interference in the internal affairs of States and, accordingly, urges the countries concerned to engage in effective negotiations aimed at finding a permanent political solution based on the immediate withdrawal of foreign troops and full respect for independence and territorial integrity.
What it is a matter of defending the freedom of peoples subjected to a system which is an affront to human dignity, such as a par theid, my country once again wishes to express its strong condemnation of all forms of discrimination among human beings. Th is has been proved in our support for united Nations resolutions on this subject.
I wish further to reiterate Bolivia's categorical support for the struggle waged by the people of Namibia for its freedom aid independence. My country recognizes the South West Africa People's Organization (SWAPO) as the only present legitimate representative of the Namibian people and respects the heroic struggle it wages in defense of its natural resources and all the rights inherent in a sovereign, free and independent State.
Our Organization has played a major role against colonialism .in Africa, Asia and Latin America. The harsh and exhausting road to liberation and the independence of peoples still under colonial regimes must be a constant objective of the international community if it is to be more just.
In this context we must also include the question of Gibraltar, the last colonial enclave in Europe. My country welcomes sincerely the announcement of negotiations between the Kingdoms of Spain and Great Britain and Northern Ireland.
Likewise, Bolivia has always recognized the sovereignty of the Republic of Argentina over the Malvinas islands. Firm in its commitment to peace, we support all negotiations between the Republic of Argentina and the United Kingdom aimed at reaching a just and peaceful settlement of the dispute. On the other hand, we oppose the militarization and nuclearization of that area of the South Atlantic.
Bolivia, my country, has fallen victim to the greatest economic catastrophe of its life as a republic. In recent years it has suffered, for the seventh time, the highest rate of inflation ever known in the history of man, the most devastating in this century. Its effects are similar to the damage caused by international war or a terrible internal civil war.
Upon taking over the reins of our constitutional Government in August 1985, President Victor Paz Estenssoro had to face a 25,000 per cent annual rate of inflation, a shattered industrial economy and a constantly and recklessly growing informal economy tainted by criminal links, such as drug trafficking.
Bolivia thus became a country in ruins, without monetary reserves and with growing unemployment. It seemed that it had been placed in a state of siege by dual Powers sponsored by a dogmatic, extremist, maximalist and aggressive left.
The reconstruction of the country was begun without any international assistance. Through our own efforts and through severe austerity measures, the national Government carried out a new economic policy of which the first, and surprising, results - unprecedented in Latin America - were to curb hyperinflation, bringing it down from an incredible 25,000 per cent to practically zero at present.
However, that political action of true national salvation fell victim once again to international aggression. First, this was due to the fall in the price of tin as a result of the collapse of the International Tin Council in October 1985. Secondly, our foreign trade and international payments, because of this crisis and that affecting other minerals, suffered damage amounting to more than 60 per cent, which meant a real reduction in the over-all economy of the country. Thirdly, to all this must be added the crisis in oil prices which, while favoring the rich, deals mortal blows to producing countries, which are generally among the poorest countries of the world.
The case of Bolivia is a cruel and clear example of international injustice, of the awesome power of the market-place and of the lack of responsiveness on the part of powerful plutocratic centers. These are not rhetorical assertions. They are born of the experiences of a country that has been wounded both physically and biologically by the actions of a self-satisfied and hegemonistic world system.
Beginning with the difficult and aggressive therapy that my people and their economic policy have applied to the cancer of hyperinflation, we have managed in some degree to sensitize world public opinion. In that regard, I should like to stress the generous and courageous personal actions of our Secretary-General, Mr. Javier Perez de Cuellar.
That very dramatic proof has led in concrete terms to bilateral co-operation with friendly countries which, in fraternal solidarity, are supporting Bolivia. We wish to thank them and to express our deep satisfaction.
Furthermore, our Program has been well received and taken seriously by the International Monetary Fund (IMF). We trust that, with its co-operation and any other co-operation we may receive, we shall be able to initiate a process of economic recovery while maintaining the democratic system currently prevailing in Bolivia, in the midst of this Dantesque picture of suffering and destruction.
It is precisely in the context of this hyper inflationary chaos that Bolivia has had to bear the additional malignancy of drug trafficking which, as an important element of the informal economy, had been growing and spreading its tentacles of vice into the economic, social and moral institutions of the Bolivian people. As a result, President Paz Estenssoro took the historic decision to fight ruthlessly against this form of organized crime.
At this time, the Republic of Bolivia, with technical and logistical support from the Department of Justice of the United States of America, is waging a real war against that outrage - against that new form of slavery, as drug crime was wisely defined by His Holiness John Paul II. This effort is also an inescapable duty for countries in which the consumption of narcotic drugs is considerable. Otherwise, countries like Bolivia would be powerless in the face of the domestic expansion of this reprehensible product.
For these essentially ethical reasons, Bolivia most strongly encourages the success of the international conference that has been convened by the Secretary-General for next year in Vienna. We are certain that this world gathering will mark a starting-point for the elimination of this terrible scourge from the face of the earth.
On behalf of my country I urge the entire international community to take an active part in this crusade. In particular, I urge the industrialized countries, whose young people have to a greater or lesser degree been suffering from this terrible vice and organized crime, to take an active part in this struggle. If the community of nations does not become aware of this global curse, we will be jeopardizing the ethical bases of contemporary civilization and allowing the financial strength of the mafias to enslave our institutions, our way of life, our families and our very human ethic, which is deeply rooted in our souls and which we wish to recover, above all other considerations of the moment.
We also wish to warn of the need for joint action to curb terrorism regardless of its ideological motivation.
Furthermore, the global crisis of our universal organization - the United Nations - requires the most careful attention of all Member States, if we wish to ensure its survival, which we consider essential to the maintenance of peace and coexistence among all the countries of the earth, we cannot allow a manifest and unworthy conspiracy to try to damage by various means the validity and force of this beacon of world peace and security, our Organization.
Bolivia confidently supports the arduous efforts of the Secretary-General to overcome the serious obstacles we have cited and calls upon all States, particularly the large industrial countries, to lend active understanding and backing to the structural consolidation of the United Nations and its permanent institutional values.
The law of nations, the very essence of civilized life, based on dialog and understanding between States, is based, in doctrine and in historical practice, on the maintenance of a moral order embodied in the principle of peace and plenty.
This aspect of respect for international instruments also finds affirmation in the principle that the review of treaties, their updating and modernization and consideration of future implications must be the subject of negotiation. These treaties must also be enriched, improved and perfected so that there may be more harmony and understanding in inter-State relations.
This consideration of principle is of special application in Latin America, which is undergoing an intensive process of renewal with regard to inter-State relations. Proof of this is the recent conclusion of treaties between industrialized Powers and developing countries, which supersede old, anachronistic statutes born of colonialism and neo-colonialism.
In this context, Latin America is keeping a watchful eye on the faithful and timely implementation of one of those treaties - that which returns full sovereignty over the Panama Canal Zone to its legitimate owner.
The international community, and basically the United Nations, the Organization of American States (OAS) aid the Non-Aligned Movement, has in recent years faced a problem of dramatic significance for the very essence of Bolivia's history and life. I am referring to the maritime problem of our situation of inferiority because of our having become a land-locked country, and to the significance of this situation in hampering and impeding our possibilities of development.
We will not reiterate once again the origins of this unfair situation; nor will we bring up background details or precedents from a past of more than 100 years, which since the Pacific war of 1879 have not contributed to a solution of the natter. But I wish to take this opportunity to say that Bolivia and its people express their gratitude to all the nations of the world which have became aware of this matter, expressed interest and, in various forums and debates,
advocated efforts to find a satisfactory solution through peaceful negotiations carried out sincerely and responsibly.
It was precisely in response to those brotherly exhortations that President Paz Estenssoro, in a historic act of openhandedness, expressed his desire that this important problem be the subject of negotiations and be dealt with in valid and clear political terms.
At the intellectual level, based on precept of the Liberator, Simon Bolivar, the founder of Bolivia, regarding understanding and complementarity among Latin Americans, we have initiated with the Government of the Republic of Chile the first contacts aimed at finding a negotiated solution to a problem that must be resolved, a question the handling of which requires the greatest measure of political will and oecumenical spirit on the part of peoples committed to justice and world peace.
It is our hope that this beginning between Chile and Bolivia will lead to sure progress, because we think we have found in the present circumstances the right moment to achieve objectives of mutual benefit to our countries, based on the philosophy of the unity and integration of Latin America.
The dialog that we advocate is based on understanding and brotherhood, without rancor, without vengeance, without yearning for a past which is history, albeit true and relevant history. That history teaches us not to repeat mistakes, not to fall into the trap of irrational prejudice, but, rather, with vigour and imagination, to open up and pursue new possibilities of finding a peaceful solution to this important problem. This is what we are undertaking and announcing with satisfaction to the world community.






